Title: From James Madison to James Monroe, 29 September 1796
From: Madison, James
To: Monroe, James


Dear Sir
Orange. September 29. 1796.
I have recd. within a short period your three favors of March 24. May 7. & July 5th. with a few lines added on the 13th. Before this reaches you, you will no doubt have received the act of the Executive which relieves you from the dilemma of chusing between the two evils of bearing or abandoning your public situation. This extraordinary measure was so little apprehended by me that I discredited it till it was lately put out of question still I am ignorant of the date of the recall and know nothing more of the cause than suggestions said to come from the heads of department that you had not done your duty respecting the British treaty—Beckly being on the spot has probably gained more insight and has I hope written to you to me he has not yet written a word on the subject. Perhaps also the valedictory address of the president which has just appeared may furnish some materials for a key. It shews that he [is] compleatly in the snares of the British faction; and in pursuance of their views is laboring totis viribus, [to] rear every obstruction as well as to remove every facility to an improvement of our commercial relations with France. It has been known that every channel has been latterly opened, that could convey to his mind a rancor against that country and suspicions of all who are thought to sympathise with its revolution and who support the policy of extending our commerce and in general of standing well with it. But it was not easy to suppose his mind wrought up to the tone that could dictate or rather adopt some parts of the performance in spite of the forbidding considerations both personal and public which ought not to have been forgotten. I say personal with particular reference to the inconsistency between the language used on this and on other occasions. You know as well nearly as I the character of your successor. Being deemed a man of rectitude and independence and not a votary of Britain as appeared by his being of the Charlestown committee against the treaty it may be hoped he will not be a mere instrument of party and pernicious purposes; but will be led by respect for reputation as well as still higher motives to embrace fair openings for advancing the solid interests of his country. Much however will necessarily depend on the approaching election I have not seen Jefferson and have thought it best to present him no opportunity of protesting to his friend against being embarked in the contest. Whether he will get a majority of vote is uncertain. I am by no means sanguine. His enemies are as indefatigable as they are malignant. The event will probably turn on the vote of Pennsylvania where many circumstances are at present unfavorable and for the meridian both the tenor and date of the late address are particularly suited.
Mr. Jones passed two days ago on his way from Charlottesville for Fredg. He is in the best health. We [sic] will write to you on his arrival there. We had much conversation on the subject of your recall and joined in wishing you could know it in time to be here this fall. Were it sure to happen, some public arrangements might occur along with preparations. Let us know as early as possible, the time you may be expected over.
I send two copies of this, in one of which is inclosed the Address of the President taking leave of public life at the expiration of his present term. Mrs. M. & all around me join in best wishes to you & Mrs. M. Yrs. very sincerely & Affy.
J Madison Jr
